DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble to claim 1 indicates that a system for facilitating a cardiac rhythm disorder diagnosis (subcombination) is to be set forth, yet the body of the claim refers to an additional treatment capability (line 27; combination).  It is unclear what recited element of the system produces therapy.  A related comment applies to independent claim 11.  
Reference to the marker in claim 9 lacks antecedent basis.  The examiner will assume it was the applicant’s intent to base dependency on claim 8 when treating the claim on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)23 the mentally (or with pen and paper) performable concept of 9generating a plot of R-R interval data based on ECG data; 10providing a display of the R-R interval data comprising multiple rows of the R-R interval data; and 11changing a presentation of the R-R interval data in the display, 12comprising: 13identifying a section of the R-R interval data in the display; 14removing a portion of the R-R interval data associated with 15an earlier recordation time than the R-R interval data in the section and located in at least a first of the rows; removing a portion 16of the R-R interval data associated with a later recordation time than the R-R 17interval data in the section and located in at least a last of the rows; 18providing the R-R interval data remaining in the display in 19greater detail; 20generating one or more report strips each comprising a 21segment of the remaining R-R interval data; and 22classifying each report strip with a cardiac condition of the 23patient. 
This judicial exception is not integrated into a practical application because the additional elements of the ECG monitoring and recording device worn by a patient and configured to record cutaneous action potentials of the patient; download station; processor and memory are merely tools upon which the abstract idea is performed.  The individual elements and their combination do not result in an improvement in the functioning of the elements as the elements function in the same manner as always (i.e., to collect and to process data) (see MPEP 2106.05(a)).  The elements do not effect any treatment or prophylaxis for a particular disease or medical condition (see Vanda Memo). There is no particular machine being used, but simply generic standardized components organized in a traditional manner (see MPEP 2106.05(b)).  The mere presence of a general-purpose computer that applies the judicial exception by use of conventional computer functions does not qualify as a particular machine.  The applicant discloses in the specification, for example, that a variety of standardized ECG-capable monitoring ensembles for detecting and recording cutaneous action potentials may be employed (last paragraph of page 11), and that the download station may take many forms such as a server, personal computer, tablet, handheld computer, smart mobile device, etc. (first paragraph of page 12; page 25, lines 1-16).  The applicant further discloses that a generic personal digital computer (inherently requiring memory), or other computing device may be used (page 25, first full paragraph).  There is no transformation brought about by the additional elements (data is received, processed and generated for display) (see MPEP 2106.05(c)).  The additional elements fail to apply the judicial exception in any meaningful way beyond generally linking the invention to the ECG art. (see MPEP 2106.05(e) and the Vanda Memo).  The ECG monitoring and recording device and recited download station are necessary data gathering elements required in any performance of the judicial exception; pose no meaningful limits on the claim other than what is nominally or tangentially related; and are old and well-known elements in the collection of ECG data.  Said elements are thus considered to represent insignificant extra-solution activity (see MPEP 2103.05(g)).  
Regarding the newly added “wherein” limitation pertaining to patient treatment based on the cardiac condition, a reference to a non-specific application of treatment is insufficient to integrate the abstract idea into a practical application.  A particular treatment is lacking (see the Vanda Memo; MPEP 2106.04(d)(2)).  The generic treatment also has only a nominal and insignificant relationship to the exception(s).  It is simply detecting a generic cardiac condition and then alluding to the application of treatment.  It is further unclear what element of the invention –if any—applies the treatment.  Claim 1’s preamble (as well as claim 11’s) simply refers to a system for facilitating a cardiac rhythm disorder diagnosis, with no mention of any treatment capability.  The “wherein” clause is not considered a positive affirmation of treatment, but merely intended use.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for all the reasons already expounded upon above.  As stated previously, the individual elements and their combination would be required in any implementation of the judicial exception.  The individual elements (i.e., the ECG monitoring/recording device, the download station, the processor and memory) are all WURC as is the combination of elements.  Again, the applicant discloses that a wide variety of available generic/standard computerized ECG monitoring/recording devices and processors may be used to practice the invention (see specification references above for supporting documentation).
	Dependent claims 2-10 do not recite any additional elements –only reciting mentally performable (or with pen and paper) concepts.
	Identical arguments where appropriate apply to substantially similar claims 11-20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (McNamara: Pub. No. 2010/0268103) in view of Ousdigian et al. (Ousdigian: Pub. No. 2014/0330147) and Raj et al. (Raj: Pat. No. 5,956,013).
Regarding claim 1, McNamara discloses a system 111 for facilitating a cardiac rhythm disorder diagnosis with the aid of a digital computer, comprising: an electrocardiogram (ECG) monitoring and recording device 109 worn by a patient and configured to record cutaneous action potentials of a patient (Fig. 1; par. 0027, MCOT device); a download station (computer 113 and/or monitoring center 104) adapted to retrieve the cutaneous action potentials recorded over a set period of time by the ECG monitoring and recording device as ECG data (ECG data collected from wearable monitor 101; Fig. 1); and a processor and memory within which code for execution by the processor is stored (inherently required in any computerized system), wherein the processor is configured to: generate a plot of R-R interval data (heart rate; see Fig. 3) based on the ECG data; provide a display of the R-R interval data 318; and change a presentation of the R-R interval data in the display (par. 0037; user allowed to zoom in on chart to display higher resolution).  Zooming in on chart 318 (or related charts) as referred to in par. 0037, would inherently require the system to identify a section of the R-R interval data in the display (user defined section of interest); remove a portion of the R-R interval data associated with an earlier recordation time than the R-R interval data in the section and a portion of the R-R interval data associated with a later recordation time than the R-R interval data in the section (i.e., cropping/narrowing the field of view to execute the zoom); and provide the R-R interval data remaining in the display in greater detail (higher resolution; par. 0037).  McNamara further discloses the generation of one or more report strips (213; Fig. 2) each comprising a segment of the remaining R-R interval data; and classify each report strip with a cardiac condition of the patient (e.g., atrial fibrillation or other arrhythmias; pars. 0037 and 0038; Figs. 3-7), wherein the patient is treated based on the cardiac condition (pars. 0003 and 0060).  
McNamara does not explicitly discuss the use of a processor configured to provide a display of the R-R interval data comprising multiple rows of the R-R interval data, and concomitantly does not discuss removing a portion of the R-R interval data in at least a first of the rows and at least a last of the rows.  
As stated above, while McNamara’s zoom feature would inherently perform as indicated (i.e., removing data recorded before and after the selected region of interest in order to increase the resolution of the region of interest given the fixed screen space available), Raj is cited for his explicit use of a zoom feature and his showing of multiple rows of chronologically ordered data.  Raj discloses a related ECG diagnostic device wherein cardiac data is continuously displayed in chronologically ordered rows (16, 18, 20, 22; Figs. 1, 12 and 13).  As is conventional in the art, such an arrangement allows for optimization of display space by enabling more information to be presented and viewed (versus a single row of data) due to the display screen’s limited width (see for example Stickney’s teaching par. 0076).  Raj also explicitly allows one to identify a section of the cardiac data in the display (selection box 70; Fig. 13); remove a portion of the cardiac data associated with an earlier recordation time than the data in the section and located in at least a first of the rows (data to the left of box 70 recorded earlier than the waveform(s) presented in window 14; see col. 3, lines 34-42, Fig. 13); remove a portion of the cardiac data associated with a later recordation time than the cardiac data in the section and located in at least a last of the rows (data to the right of box 70 recorded later than the waveform(s) presented in window 14); and provide the cardiac data remaining in the display in greater detail (window 14).  In other words, Raj discloses a traditional zoom feature, but applies it to rows of cardiac data rather than a single row as in McNamara.
Artisans of ordinary skill in the art looking to provide the diagnostician with a more comprehensive and expanded view than possible with the single row of R-R interval data displayed by McNamara, while still allowing one to zoom in on selected regions for closer analysis as desired by both McNamara and Raj, would have seen the obviousness of utilizing multiple rows of data in the system of McNamara in order to optimize the display of information.
Further, while heart rate data is considered to be equivalent to R-R interval data (the heart rate merely being the reciprocal of the R-R interval), Ousdigian discloses a related diagnostic system wherein R-R intervals may be plotted in chronological order (see Fig. 8, 182, 184 for example).  Those of ordinary skill in the art would have considered it obvious to present similar information as such information is useful in cardiac rhythm disorder diagnosis.
Regarding claim 2, see pars. 0032 and 003.
Regarding claims 3 and 13, the act of zooming out would inherently require the previously removed portions to be provided in order to expand the field of view.  While McNamara only explicitly discusses zooming in, the ability to also selectively zoom out would have been considered blatantly obvious to anyone of ordinary skill in the display arts.  Such an ability is old and well-known (e.g., smartphone, tablet, laptop, etc., displays) and allows one the ability to return the display back to the previous resolution prior to zooming in, and/or allows one to expand the field of view if desired.
Likewise regarding claims 4 and 14, stretching the remaining R-R interval data into parts of the display previously occupied by the removed portions of the R-R interval data would be blatantly obvious to allow the selected portion to be expanded across the viewing window, thus effectively magnifying the details (i.e. increasing the resolution) for the benefit of the viewer.  Such a feature was widely known at the time of invention in many disciplines (e.g., a two-finger expand operation on any conventional touch screen places the region of interest into parts of the display previously occupied by the removed portions; likewise for a camera display when the zoom feature is activated).
Regarding claim 5, the R-R (heart rate) data shown by McNamara is arranged in a linear manner in one or more rows as shown, for example, in Fig. 3, chart 318.
Regarding claims 6 and 16, McNamara does not discuss numbering rows in consecutive order. Ousdigian, however, discloses a related system wherein R-R interval data is arranged in multiple columns in chronological order by date and time (see Fig. 8, 182, 184).  Such a display allows the reviewer to see multiple diagnostically important events and chart the progress of any arrhythmia the patient has been experiencing.  While not technically arranged in rows but columns, the inventors give no criticality to the exact arrangement and do not disclose that arrangement in a row solves any intractable problem in the art versus arrangement in columns.  One would further expect the arrangement in column form to work equally as well since it allows the reviewer to see multiple sets of data at once in an organized fashion.  Whether one desires to see the data arranged in a row or column would have been considered a matter of obvious design based on the viewing preferences of the reviewer, display screen orientation, available screen size, etc..  
Further, while Ousdigan chooses to organize the information by date and time (see time stamps, Fig. 8), whether one wishes to place a numerical indicator (time stamps are broadly considered to be consecutive numbers) to further distinguish one set of information from another and the particular association of the earliest recordation time with the lowest number and the latest recordation time with the highest number (claims 7 and 17), would have been considered a matter of obvious design in the art lacking any criticality.  One would expect either method to work equally well as both provide information as to their order of occurrence.  Either arrangement provides the clinician a conventional display format that presents data in a more familiar, organized and easily referenced manner, thus potentially simplifying the analysis task and reducing confusion.
Regarding claims 8 and 9 (note rejection of claim 9 under §112 above), note graphed markers/flags 324 indicating start and stop of AF (par. 0037) as well as time of day indicator (military time along x-axis of chart 318) and patient marker (patient name in patient data table 308).
Regarding claim 10, see patient reports (Figs. 3-7).
Parallel comments apply to substantially similar claim set 11, 12, 15, 18, 19 and 20. 
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection under §101, see the comments made in the rejection above pertaining to the significance of the newly recited treatment element that the applicant is relying upon to provide a practical application.
Regarding the prior art rejection, the applicant states that McNamara discloses:

…generating and presenting information related to heart rate data (Abstract).  A monitoring system transmits a flag if one or more atrial fibrillation events are detected and the flags are graphed on the heart rate trend chart along a time axis at a location where that flag occurred during the day (paragraph [0037]). The heart rate trend chart can be zoomed in to show higher resolution, including for example, showing heart rate trend data in 30 second intervals instead of 20 second intervals (Id.).

As a matter of clarification, the examiner disagrees with the applicant’s characterization of the McNamara invention.  Contrary to the applicant’s statement, McNamara does not zoom in to show higher resolution heart rate trend data in 30 second time intervals instead of 20 second intervals.  McNamara instead zooms in to show higher resolution heart rate trend data in, for example, 30 second or 20 second intervals compared to ten minute intervals (par. 0037).  
The applicant states that McNamara, in contrast to the present invention, discloses generating and presenting information related to heart rate data (Remarks, page 8, lines 22 and 23).   It is unclear if the applicant is attempting to distinguish between R-R intervals and information related to heart rate data since the applicant doesn’t explicitly state as such and does not elaborate on any perceived differences.  Nonetheless, ordinarily skilled artisans would recognize R-R interval data to equate to heart rate data since the R-R interval is inextricably linked to heart rate.
 The applicant goes on to argue that the claims as amended distinguish over McNamara because McNamara:
…teaches zooming in to the heart rate trend data to obtain shorter intervals of data rather than: 1) remove a portion of R-R interval data associated with an earlier recordation time than R-R interval data in a select section and located in at least a first row and 2) remove a portion of the R-R interval data associated with a later recordation time than the R-R interval data in the section and located in at least a last row.

	It is unclear how McNamara’s zoom feature substantially differs from the present invention’s zoom feature.  McNamara teaches that a user can zoom in on the chart such that the blocks 324, lines 323 and dots 322 (i.e., data) of any ten minute segment can be graphed in higher resolution (i.e., increasing the granularity of the data points in the plot at the location of interest and data points surrounding the location of interest), such as in 30 second or 20 second intervals (par. 0037).  The applicant describes their zoom feature in the same manner (see p. 31, last paragraph). The applicant in fact states --as is widely known-- that zooming in general functions similar to increasing a view of an object under a microscope and omitting part of the peripheral view as the object is increased in magnification.  As another example, if one were to zoom in on the word “zoom” in this very sentence to increase the resolution, words before and after would be omitted from the display.  Clearly absent special definition, this conventional take on the meaning of “zooming” would apply as well to McNamara.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

KJS
July 16, 2022